Citation Nr: 1412494	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an extension of the Veteran's period of eligibility for receiving Chapter 30 educational assistance benefits beyond December 3, 2009. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from July 1995 to December 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In August 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on December 2, 1999; and, it is neither claimed nor shown that he had additional active duty after that date. 

2.  Ten years from the date of the Veteran's discharge from active service was December 3, 2009; therefore, the Veteran's basic delimiting period for receiving Chapter 30 educational benefits expired on December 3, 2009. 

3.  For the period from November 2, 2009, to January 11, 2010, the Veteran was enrolled in an online class at the University of Phoenix.

4.  It is neither claimed nor shown by the evidence that a physical or mental disability prevented the Veteran from initiating or completing an educational program during his basic Chapter 30 period of eligibility. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for Chapter 30 education benefits to January 11, 2010, but no further, are met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051, 21.7135(s) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered VA's duty to inform the Veteran of the evidence needed to substantiate his claim and to assist him in obtaining the relevant evidence, as required under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2013).  The VCAA is potentially applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet finally decided as of that date. 

The provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is extension of delimiting date under Chapter 30 because a request for extension of a delimiting date is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

Moreover, the VCAA is not applicable to cases where the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002). 

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.


	(CONTINUED ON NEXT PAGE)



Analysis

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001 et seq. 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which he meets the requirements for four years of service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a). 

Exceptions to this rule provide that the 10-year period can be extended if: (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031; 38 C.F.R. §§ 21.7050, 21.7051, 21.7135(s).

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a Veteran's original period of eligibility ended, or (2) one year from the date on which a Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  

In the case at hand, the Veteran seeks an extension of the Chapter 30 delimiting date, December 3, 2009.  It is uncontroverted that this is ten years from the day after the end of his only period of active duty. 

VA received the Veteran's claim for an extended period of eligibility in December 2009.  Thus, the claim was timely.  See 38 C.F.R. § 21.1033(c).  

The record shows that at the time his benefits expired (December 3, 2009), the Veteran was enrolled in an online educational program at The University of Phoenix.  Specifically, he was attending a class that began on November 2, 2009, and was scheduled to end on January 11, 2010.  The course included a holiday break from December 20, 2009, to January 2, 2011.  Because the Veteran was enrolled in a course not regularly operated on the quarter or semester system and exhausted his entitlement under Chapter 30 after more than half of the course at issue was completed, the proper discontinuance date is the last day of the course.  38 C.F.R. § 21.7135(s)(2)(ii).  Accordingly, the Board finds that the Veteran is entitled to an extension of the delimiting date for educational assistance benefits to January 11, 2010, the last day of the course.  

The Board acknowledges the Veteran's contention that he was displaced from his home in September 2005 due to Hurricane Rita, and was therefore unable to attend school for a period of time (alternately claimed as a period of two years and one and 


a half years).  He also contends that he relied on incorrect information about VA education benefits provided by a VA representative.  Specifically, the Veteran maintains that he was incorrectly informed that the delimiting date for his Chapter 30 benefits would be extended so long as he began his education prior to the delimiting date of December 3, 2009.  See July 2011 VA Form 9 and August 2012 hearing transcript.  The Veteran has not asserted that he was unable to initiate and complete an education program within the delimiting period due to a disability.  

The Board is sympathetic to the Veteran's position.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not me"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  Moreover, the Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)). 

In sum, the law, and not the evidence, is dispositive.  An extension of the delimiting date to January 11, 2010, is granted under the exception listed at 38 U.S.C.A. § 3031(f)(2) .  An extension beyond January 11, 2010, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 3031.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an extension of the Veteran's period of eligibility for receiving Chapter 30 educational assistance benefits is granted to January 11, 2010, and no further.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


